ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                     )
                                                )
Akira Technologies, Inc.                        ) ASBCA No. 62304
                                                )
Under Contract Nos. GS-35F-515BA                )
                    T.O. HC1028-19-F-0138       )

APPEARANCES FOR THE APPELLANT:                     C. Peter Dungan, Esq.
                                                   Roger V. Abbott, Esq.
                                                    Miles & Stockbridge P.C.
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    William E. Brazis, Jr., Esq.
                                                    DISA General Counsel
                                                   Joseph A. Buitron, Esq.
                                                    Deputy General Counsel
                                                   Michelle L. Sabin, Esq.
                                                   Vera A. Strebel, Esq.
                                                    Trial Attorneys
                                                    Defense Information Systems Agency
                                                    Scott Air Force Base, IL

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 25, 2021



                                              DANIEL S. HERZFELD
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62304, Appeal of Akira
Technologies, Inc., rendered in conformance with the Board’s Charter.

      Dated: May 26, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2